Citation Nr: 1630169	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to December 1976 and January 1989 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  

At the outset, the Board observes that direct service connection for hearing loss requires the establishment of three elements: a) an event, injury or disease manifested in service; b) a current disability; and c) a nexus or link connecting the two.  See 38 C.F.R. §§ 3.303, 3.304.  For VA purposes, hearing loss is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

In this case, the Board notes the Veteran was diagnosed with right ear sensorineural hearing loss in accordance with 38 C.F.R. § 3.385 during his October 2011 VA examination.  As such, a current disability has clearly been established in this case.  Further, the RO has conceded the Veteran was exposed to acoustic trauma in service, as a result of his military occupational specialty (MOS).  Therefore, the central issues that must be addressed in this case is whether the Veteran's current right ear hearing loss disability was caused by his noise exposure in service.



In the course of the October 2011 VA audiology examination, the examiner found the Veteran's right ear hearing loss was less likely than not related to military service, in principle part, because hearing was within normal limits on entrance, as well as six years after service at the time of his enlistment into the Army Reserves.  The Board finds this medical opinion insufficient, because the examiner did not adequately consider and address the Veteran's statements relative to his in-service noise exposure, or his conceded military noise exposure resulting from his MOS.  In this respect, an examiner cannot simply rely on the absence of evidence in the service treatment records (STRs) to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner did not explain why normal readings shown during the Veteran's Army Reserve enlistment examination led her to conclude his in-service noise exposure could not have caused his current hearing loss.  The audiologist appeared to be relying on a 2006 Institute of Medicine (IOM) study, which concluded evidence neither proved nor disproved the existence of delayed onset noise-induced hearing loss in support of her conclusion.  

Here, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged, and if the redundant cells are not there, the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in only a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the prior 2006 IOM studies that concluded limited sound exposure in the past may not result in long term damage.  In addition, the October 2011 examiner wholly failed to address the Veteran's second period of active service from January 1989 to March 1990.  Based on the above-noted deficiencies, the Board finds a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim on appeal, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, all pertinent evidence of record must be made available to and reviewed by an otolaryngologist.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although right ear hearing loss may not have been shown in service or at separation from service, service connection can still be established if the evidence shows this disability was actually due to incidents during service.  

The physician should state an opinion as to whether there is a 50 percent or better probability that any degree of the Veteran's hearing loss originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  

Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for any proffered opinion.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development.  

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




